Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIG. 4C is objected to as it should be labeled “prior art”.

Allowable Subject Matter
Claims 1, 3, and 5-29 are allowed.
Applicant’s remarks and amendments on 11/20/2020 were persuasive and the rejections are withdrawn.  Various different examples of representation state are given in the application, and discussed in the dependent claims, but by way of non-limiting example, condition codes are an example of state information that can be represented by different representation states.  In light of this view of representation states or state information the prior art fails to explicitly teach multiple representation states with each representation state providing a respectively different register arrangement in the hardware of the host architecture and translating, using the code translation element, a guest instruction to into a first at least one host instruction of the host architecture or a second at least one host instruction of the host architecture depending on the current representation state, wherein the first at least one host instruction is different from the second at least one host instruction in view of the rest of the limitations of claim 1.  Other independent claims contain similar limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183